Citation Nr: 1631679	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  09-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as a result of exposure to Agent Orange, chemical warfare agent, asbestos, and/or radiation. 

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to type II diabetes mellitus and/or as a result of exposure to Agent Orange, chemical warfare agent, asbestos, and/or radiation. 

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to type II diabetes mellitus and/or as a result of exposure to Agent Orange, chemical warfare agent, asbestos, and/or radiation. 

4. Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus and/or as a result of exposure to Agent Orange, chemical warfare agent, asbestos, and/or radiation. 

5. Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus and/or as a result of exposure to Agent Orange, chemical warfare agent, asbestos, and/or radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Waco, Texas, VA Regional Office (RO). 

In July 2012, the Veteran testified before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the electronic claims file.  

These matters were previously before the Board in September 2012, at which time they were remanded for further development of the record.  The Veteran submitted an additional statement in May 2016. 


FINDINGS OF FACT

1. The competent and probative evidence does not establish that the Veteran has a current diagnosis of hypertension. 

2. The competent and probative evidence does not establish that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper extremities. 

3. Diabetes mellitus, erectile dysfunction, and peripheral neuropathy of the lower extremities are not shown to be causally or etiologically related to any disease, injury, or incident in service, to include as due to claimed asbestos, Agent Orange, mustard/nerve gas, and/or ionizing radiation exposure. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 (2015).

4. The criteria for service connection for erectile dysfunction have not been met. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 (2015).

5. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met. See November 2007 VCAA correspondence, July 2012 Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010). Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination in connection with his claims (on the basis of nerve/mustard gas exposure) in November 2014.  This examination and its associated report were adequate.  Along with the other evidence of record, it provided sufficient information and a sound basis for the decisions on the Veteran's claims. 38 C.F.R. § 3.159(c)(4) ; Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to his service connection claims as they relate to claimed exposure to radiation, Agent Orange, and/or asbestos, the Board notes that a VA medical opinion was not obtained.  The Board finds that a Remand to obtain such an opinion is not warranted.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the only evidence that the currently claimed disorders are related to asbestos/agent orange/radiation in-service are the Veteran's own conclusory generalized lay statements, which is insufficient to trigger the duty to provide a medical examination and opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79   (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Although the Veteran believes that his diabetes, erectile dysfunction, and peripheral neuropathy should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional.  The record as a whole provides highly probative evidence against these claims.  Accordingly, the Board finds that referral for another VA medical examination or opinion on this basis is not warranted. 

A Court or Board remand confers upon the Appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to complete additional development for confirmation of exposure to various chemicals and/or harmful substances and to obtain an additional examination regarding his exposure to mustard/nerve gases.  These actions were accomplished, and there has been substantial compliance with the Board's remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Service Connection, Generally

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.' Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Factual Background and Analysis 

Essentially, the Veteran asserts that he has type II diabetes mellitus as a result of exposure to Agent Orange, chemical warfare agent, asbestos, and/or radiation during service on Johnston Island and/or at Fort McClellan.  In addition, he asserts that he has peripheral neuropathy of the upper and lower extremities, erectile dysfunction and hypertension as a result of such exposure or secondary to diabetes mellitus.  

As an initial matter, the record reflects diagnoses of diabetes, erectile dysfunction, and peripheral neuropathy of the bilateral lower extremities.  However, the Veteran does not have a diagnosis of hypertension or peripheral neuropathy of the upper extremities. 

Service treatment records (STRs) are negative for complaints, treatment, or diagnoses related to hypertension or peripheral neuropathy of the upper extremities.  A November 2014 VA examiner stated that the Veteran did not have a diagnosis of hypertension or peripheral neuropathy of the upper extremities.  VA treatment and private treatment records are also negative for diagnoses related to hypertension or peripheral neuropathy of the upper extremities.  While the Veteran is competent to describe symptoms, he is not competent to provide a diagnosis of hypertension or peripheral neuropathy, which are medically complex disease processes. 

In sum, there is no probative evidence that the Veteran was diagnosed with these conditions at any time during the pendency of this claim.  Service connection is limited by law to those cases where an injury or disease in service results in current disability.  In the absence of proof of a current disability, as in this case, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claims for service connection for hypertension and peripheral neuropathy of the upper extremities must be denied.

Agent Orange 

With respect to the remaining disabilities on appeal - namely, diabetes mellitus, erectile dysfunction, and peripheral neuropathy of the lower extremities - the Board will initially discuss the Veteran's contentions of herbicide/Agent Orange exposure.  

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a) (6) (iii). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, type 2 diabetes mellitus and early onset peripheral neuropathy shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2015) are also satisfied. 38 C.F.R. § 3.309(e).  

The record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam era.  Rather, the Veteran contends that he was exposed to Agent Orange on Johnston Island while performing cleaning and security duties following an evacuation of the island after a hurricane.  He also asserts being exposed while serving at Fort McClellan. 

Development by the RO found that the Veteran was not exposed to herbicides and he did not have service in Vietnam.  However, the Board notes that VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) (now incorporated in the Live Manual) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's ("DoD") inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

Per the September 2012 remand instructions, VA attempted to corroborate the Veteran's exposure to tactical herbicides at Johnston Island through Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE.  A March 2015 email response from VAVBAWAS/CO/211/AGENTORANGE reflects that the DoD list did show storage of tactical herbicides at Johnston Island (See M21-1MR IV ii 2.C.10 Johnston Island) and that Agent Orange was stored at Johnston Island from April 1972 to September 1977 when the supplies were incinerated at sea.  The requested response noted that the Veteran's alleged exposure occurred in 1994, which was 17 years after the Agent Orange stockpiles were incinerated at sea.  In sum, Compensation Service was unable to provide any evidence to support the Veteran's claim of exposure at Johnston Island.  

Per the September 2012 remand instructions, VA then attempted to corroborate the Veteran's exposure to tactical herbicides at Johnston Island and Fort McClellan through a request to the United States Joint Services Records Research Center (JSRRC). See Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, C.10. 

In a March 2015 memorandum response, the JSRRC determined that the information required to verify Agent Orange exposure during military service was insufficient to concede that the Veteran was exposed to herbicides during military service. 

In summary, in conjunction with the September 2012 Board remand, the RO requested development in line with VA's specific procedures to determine whether a Veteran was exposed to herbicides in an area other than Vietnam.  Namely, extensive research has been performed in connection with this claim in an attempt to verify the Veteran's alleged Agent Orange exposure while stationed at Johnston Island and Fort McClellan.  JSRRC's Memoranda have been associated with the claims file indicating a Formal Finding of inability to corroborate exposure to Agent Orange during military service.  JSRRC specifically noted that while an examination of historical records developed did show storage of tactical herbicides at Johnston Island from April 1972 to September 1977, such inventory was placed in the northwest corner of the Island and immediately fenced to restrict access to the storage area by civilians and Army personnel stationed on the Island.  The JSRRC memorandum further noted that the location of the storage area was important because it was located in an area where the prevailing winds would blow any vapors (and hence odor) away from the island and away from where the temporary personnel or semi-permanent residents were quartered and messed.  Thereafter, the supplies were incinerated at sea in September 1977.  

As a result, JSRRC has concluded that Agent Orange exposure could not be conceded based on the evidence of record.  The Board finds the JSRRC findings to be highly probative as to the issue of herbicide exposure as they were based on a review of the Veteran's service history, his statements concerning exposure, and an examination of historical records.  Therefore, in-service herbicide exposure is not conceded in this case. 

The Board notes that the Veteran submitted excerpts from "An Ecological Assessment of Johnston Atoll," the content of which focuses on ecological studies of marine life following Agent Orange sediment contamination and incineration of Agent Orange at sea in the 1970's.  However, the referenced literature is not specific to the Veteran's claim as it does not address, or otherwise suggest that military personnel were exposed to Agent Orange via the same process in the 1990's.   

Additionally, the Board notes that although there have been bills introduced in Congress since 2010 to create a presumption of exposure to herbicides or other toxins for Veterans stationed at Fort McClellan, these bills have not been passed or promulgated into law to date.  Indeed, there is no current and validly-passed statute (or regulation promulgated to enforce such a statute) that identifies a causal link between exposure to herbicides or other toxins and the development of diabetes, erectile dysfunction, and/or peripheral neuropathy in soldiers stationed at Ft. McClellan.  A House bill was not passed by a majority of both chambers of Congress and signed into law (or passed by 2/3 majority over Presidential veto). See U.S. Const. Art. 1, § 7.  There thus exists no legally-binding registry of "exposed" Veterans.  Therefore, herbicide exposure is not presumed for Fort McClellan.

There is also no probative evidence to establish actual herbicide exposure during service.  The Board acknowledges that the Veteran believes he was exposed to herbicides during service.  A layperson is competent to report on matters of which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Here, however, there is no indication in the record that the Veteran possesses the necessary expertise to identify chemical compounds, either in the air or soil, many years after their incineration at sea and/or storage at Johnston Island or on base at Fort McClellan.  As already discussed, the Board finds that the most probative evidence in this regard are the findings from the JSRRC, and the Veteran's statements of exposure, standing alone, are insufficient to establish his actual exposure to an herbicide agent.  Moreover, while the Veteran has alleged direct exposure to herbicides, he has only described his general presence and activities.  Although he has characterized his duties as a military police officer, including being stationed at Johnston Island and Fort McClellan and his activities while there, as establishing his direct exposure to herbicides, they essentially amount to an argument that his presence at Johnston Island and/or Fort McClellan, alone, demonstrates his exposure to herbicides, invoking a presumption not contemplated by current law.

Accordingly, although the Veteran later developed diabetes mellitus and peripheral neuropathy (of the lower extremities), which are presumptive diseases for Agent Orange exposure, based on the record, there is no probative evidence of actual or presumed Agent Orange (or any other herbicidal agent) exposure and the Veteran is not entitled to presumptive service connection based on in-service herbicide exposure, pursuant to 38 C.F.R. § 3.307.  It follows that service connection for erectile dysfunction based on exposure to Agent Orange is also not warranted here. 

Ionizing Radiation

The Veteran also claims exposure to radiation.  Although presumptive service connection may be warranted under certain circumstances, the Veteran has not claimed, and there is no other evidence, that the Veteran had been diagnosed as having a radiogenic disease as defined by 38 C.F.R. § 3.311. 38 C.F.R. § 3.311 provides a list of radiogenic diseases, and the claimed disabilities- namely, diabetes mellitus, peripheral neuropathy of the lower extremities, and erectile dysfunction -  are not among the diseases listed.

There is another presumption of service connection for radiation-exposed veterans found in 38 C.F.R. § 3.309(d).  If a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises. See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. § 3.309. 

Initially, the Board notes that the diseases listed in 38 C.F.R. § 3.309(d)(2) include certain cancers, leukemia, multiple myeloma, lymphomas, and bronchiolo-alveolar carcinoma.  None of the Veteran's claimed disabilities are included in this list.  The presumptions found in 38 C.F.R. § 3.309(d) are thereby not for consideration. 

In addition, the presumptions in 38 C.F.R. § 3.309(d) are only available for radiation-exposed veterans.  A 'radiation- exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

'Radiation-risk activity' is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska; or, certain circumstances, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. § 7384l(14)). See 38 C.F.R. § 3.309(d)(3)(ii).  

The evidence does not show that the Veteran participated in any of the above radiation-risk activities.  Additionally, May 2015 and August 2015 letters from the Department of the Army, United States Army Aviation and Missile Command state that the U.S. Army Dosimetry Center researched the files for records of exposure to ionizing radiation for the Veteran and they were unable to locate any records for him; the information contained in his service records does not otherwise suggest that he was exposed to radiation that went unreported.  The Veteran acknowledges that he was never provided with any radiation exposure badge. See September 2011 DRO Hearing Transcript.  Notably, the Army monitored exposure to radiation at that time.  

The Board acknowledges the Veteran's lay assertions of being exposed to ionizing radiation during service.  The Veteran is certainly competent to report being in close proximity to nuclear missile bunkers during service. See Layno, supra.  However, the Veteran's reported history is outweighed by the weight of the probative evidence of record, including the absence in service personnel records of any indication of exposure to ionizing radiation, as well as the findings (or lack thereof) of the U.S. Army Dosimetry Center. 

Accordingly, based on the most competent and probative evidence of record - namely, the information received from the U.S. Army Dosimetry Center - radiation exposure is not conceded in this case, and service connection for diabetes mellitus, erectile dysfunction, and peripheral neuropathy of the lower extremities must be denied on this basis. 

Chemical Warfare Agents, to Include Mustard and Nerve Gas

The Veteran also claims exposure to mustard and/or nerve gas.  In pertinent part, service treatment records include a May 1994 Occupational Health Medical Surveillance In-Processing report reflecting that the Veteran was issued a mask, approved for a respirator and recommended for Nerve/Mustard medical surveillance category.  Further, a July 1994 Johnston Atoll Health Clinic CPRP Screen/Physician's Written Opinion-Chemical Agent, noted that prior medical examination and clinical studies revealed no increased risk of impairment of health from exposure to nerve and/or mustard agents and that no protective clothing and/or equipment was recommended.  Based on the foregoing, in-service exposure to nerve and mustard gas agents is conceded. 

Special provisions are in effect for service connection claims based on exposure to mustard gas or Lewisite.  Full body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal; laryngeal; lung (except mesothelioma), or squamous cell carcinoma of the skin is sufficient to establish service connection for that condition. 38 C.F.R. § 3.316(a)(1)(2015).

Full-body exposure to nitrogen, sulfur mustard, or Lewisite during active military service, together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease is sufficient to establish service connection for that condition. 38 C.F.R. § 3.316(a)(2) Additionally, full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia is sufficient to establish service connection for that condition. 38 C.F.R. § 3.316(a)(3) A veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b). See 38 C.F.R. § 3.316.

In this case, none of the Veteran's claimed disabilities are included in the provisions of 38 C.F.R. § 3.316.  The presumptions found in 38 C.F.R. § 3.316 are thereby not for consideration.

Nevertheless, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the most competent and probative evidence of record does not show a causal relationship between his diabetes mellitus, erectile dysfunction, and peripheral neuropathy of the lower extremities and mustard/nerve gas exposure in-service.

In this regard, the only medical opinion of record is against the Veteran's claims for service connection on the basis of nerve/mustard gas exposure.  Indeed, the November 2014 VA examiner found no relationship between the Veteran's diabetes, erectile dysfunction, and lower extremity radiculopathy.  The examiner based her conclusion on a review of medical literature, which demonstrated no relationship between diabetes, erectile dysfunction, and lower extremity radiculopathy and nerve/mustard gas exposure; her expertise as a board-certified internal medical physician; and the Veteran's reports that his symptoms only started after the diagnosis of DM II in 2007, while exposure to nerve and mustard gas was in the 1990's.  The examiner also expressly opined that the Veteran's erectile dysfunction and peripheral neuropathy of the lower extremities were known conditions that occurred as a natural progression of DM II. 

The Board finds the November 2014 VA opinion to be highly probative as to the issue of whether the Veteran's claimed disabilities are due to nerve and/or mustard gas exposure in-service.  Indeed, the examiner reviewed the claims file, service treatment records, the Veteran's contentions, and provided a complete and through rationale for her opinions.  There are no medical opinions of record to the contrary.  
The only evidence that any of the Veteran's claimed conditions might be related to nerve and/or mustard gas exposure is his own bare assertions of such.  However, the Veteran is not competent to make any such complex medical determination, as it requires medical expertise.  See Jandreau, supra. 

Accordingly, service connection for diabetes mellitus, erectile dysfunction, and peripheral neuropathy of the lower extremities on the basis of mustard and/or nerve gas exposure must be denied.  

Asbestos 

The Veteran has also claimed in-service exposure to asbestos.  During his hearing before the undersigned, he asserted that he was generally exposed while serving on Johnston Island.  

The Board notes there is no specific statutory guidance with regard to asbestos- related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (now incorporated in the Live Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a Veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d). 

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the veteran was exposed to asbestos either before or after service; and, (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h); see also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000). 
An August 1995 STR shows complaints of shortness of breath and "possible" recent asbestos exposure.  

However, even assuming that the Veteran was exposed to asbestos in service, there is no competent evidence indicating that diabetes mellitus, erectile dysfunction, or lower extremity peripheral neuropathy might be related to such exposure.  The Veteran underwent a VA examination in November 2014, at which time diabetes mellitus, lower extremity peripheral neuropathy, and erectile dysfunction diagnoses were confirmed by objective findings.  It was noted that the erectile dysfunction and lower extremity peripheral neuropathy were known complications of the diabetes mellitus.  Neither this examination report, nor any other competent and probative evidence of record, such as a suggestion from a medical professional, indicates that the Veteran's diabetes mellitus, erectile dysfunction, or lower extremity peripheral neuropathy, are in any way related to asbestos exposure in-service. 

The only evidence that any of the Veteran's claimed conditions might be related to asbestos exposure, or to service in any other way, is his own bare assertions of such. However, the Veteran is not competent to make any such complex medical determination, as it requires medical expertise. See Jandreau, supra. 

Therefore, the evidence weighs against a finding that diabetes mellitus, erectile dysfunction, or lower extremity peripheral neuropathy is the result of in-service asbestos exposure.  Accordingly, service connection on the basis of asbestos exposure must be denied. 

Direct Service Connection 

The Veteran does not contend, and the record does not reflect, that any such claimed disabilities began in service or until years after.  Service treatment records are also negative for complaints, treatment, or diagnoses of diabetes mellitus, erectile dysfunction, or lower extremity radiculopathy.  

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with diabetes mellitus and diabetic complications in approximately 2007, which is more than a decade after separation from active duty service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis (See 38 C.F.R. §§ 3.307 and 3.309(a)).  

Notably, the Veteran has not endorsed, and the record does not otherwise demonstrate a continuity of diabetic or lower extremity neuropathy symptomatology since service.  Accordingly, a grant of service connection pursuant to the provision of 38 C.F.R. § 3.303(b)(see also Walker, supra) is also not warranted here. 

Again, neither the November 2014 VA examination report, nor any other competent and probative evidence of record, such as a suggestion from a medical professional, indicates that the Veteran's diabetes mellitus, erectile dysfunction, and/or lower extremity peripheral neuropathy, are in any way (either on a direct incurrence basis or otherwise) related to service.  In fact, the only evidence that any of the Veteran's claimed conditions might be related to service is his own bare assertions of such.  However, the Veteran is not competent to make any such complex medical determination, as it requires medical expertise. See Jandreau, supra. 

In summary, the evidence weighs against a finding that diabetes mellitus, erectile dysfunction, or lower extremity peripheral neuropathy is the result of in-service Agent Orange, asbestos exposure, radiation exposure, mustard/nerve gas exposure, or is related to service in any other way.  Accordingly, service connection for these claimed conditions must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable. 


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied. 

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied. 

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for erectile dysfunction is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


